Exhibit 10.8
 

 Midtown Acquisitions L.P.        65 East 55th Street, 19th Floor      New York,
New York 10022

 
 
 


 
June 30, 2010




Hampton Roads Bankshares, Inc.
999 Waterside Drive, Suite 200
Norfolk, VA 23510


Attention: Douglas J. Glenn, Esq.


Dear Doug:


We refer to the Securities Purchase Agreement dated as of May 24, 2010 among
Hampton Roads Bankshares, Inc. (the “Company”) and the investors party thereto,
as amended and restated by the Amended and Restated Securities Purchase
Agreement of even date herewith (as amended and restated, the “Amended and
Restated Securities Purchase Agreement”). Capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Amended and Restated Securities Purchase Agreement.


As an inducement to us to (a) enter into the Amended and Restated Securities
Purchase Agreement, (b) consent to the Company’s execution of the Investment
Agreement between the Company CapGen Capital Group VI LP (the “CapGen Investment
Agreement”) and CapGen Investor Letter, in each case, of even date herewith, and
(c) waive our rights under Section 3.12 of the Amended and Restated Securities
Purchase Agreement in respect of the amendment and restatement of the Original
Stock Purchase Agreement with respect to CapGen embodied by the CapGen
Investment Agreement, the Company hereby agrees to pay to Midtown Acquisitions
L.P. a cash payment in the amount of $500,000 in immediately available funds
(the “Consent Payment”). The Consent Payment shall be made by the Company to
Midtown Acquisitions L.P. upon the First Closing to the bank account designated
by Midtown Acquisitions L.P. not less than two Business Days prior to the First
Closing.
 
 

 
 

--------------------------------------------------------------------------------

 



Douglas J. Glenn, Esq.
June 30, 2010
Page two




If you are in agreement with the foregoing, kindly countersign this letter where
indicated
below.




Very truly yours,


Midtown Acquisitions L.P.


By: Midtown Acquisitions GP LLC, its
General Partner




By: _______________________
Name:
Title:




ACKNOWLEDGED AND AGREED:


HAMPTON ROADS BANKSHARES, INC.




By: __________________________
Name:
Title:






